
	
		II
		110th CONGRESS
		1st Session
		S. 1330
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2007
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Social Security Act to provide for wage
		  insurance for dislocated workers.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Worker Empowerment
			 Act.
			(b)Table of
			 contentsThe table of contents is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Reemployment adjustment assistance
					Sec. 101. Establishment of programs.
					Sec. 102. Administrative costs.
					Sec. 103. Technical assistance.
					Sec. 104. Reports to Congress.
					Sec. 105. Effective date.
					Title II—Wage insurance contributions
					Sec. 201. Wage insurance contributions.
				
			IReemployment
			 adjustment assistance
			101.Establishment
			 of programs
				(a)In
			 generalSection 303 of the Social Security Act (42 U.S.C. 503) is
			 amended by adding at the end the following:
					
						(l)(1)Each State (through the State agency
				charged with the administration of the State law of such State) shall, not
				earlier than January 1, 2009, and not later than 2 years after the date of the
				enactment of this subsection, implement a reemployment adjustment assistance
				program that provides the benefits described in paragraph (2).
							(2)(A)A State shall use the
				funds provided to the State under section 101(b) of the
				Worker Empowerment Act to pay
				to an individual described in paragraph (3) the amount equal to 50 percent of
				the amount by which—
									(i)the wages received by such individual
				at the time of the separation described in paragraph (3)(A), as certified by
				the State in accordance with subparagraph (B), exceeds (if at all)
									(ii)the wages received by such individual
				from reemployment, as certified by the State in accordance with subparagraph
				(C).
									(B)For purposes of subparagraph
				(A)(i)—
									(i)the wages received by an individual at
				the time of separation shall be computed based on the wages received by such
				individual for the 52-week period ending before the date of separation;
				and
									(ii)a certification under subparagraph
				(A)(i) as to the amount of those wages so received shall be based on (I)
				information collected directly from the person or persons employing such
				individual during the 52-week period before the date of separation, (II)
				statements of earnings submitted by the individual (as provided to such
				individual by the person or persons referred to in subclause (I)), or (III)
				applicable wage data collected by the State.
									(C)For purposes of subparagraph
				(A)(ii)—
									(i)the wages received by an individual
				from reemployment—
										(I)shall be initially certified using
				wages received for the individual’s first full week of reemployment; and
										(II)shall thereafter be periodically
				recertified, to reflect any changes in wages, not more than quarterly;
				and
										(ii)a certification under subparagraph
				(A)(ii) as to the amount of wages received from reemployment shall be based on
				(I) statements of earnings submitted by the individual (as provided by the
				reemploying entity) or (II) applicable wage data collected by the State.
									(D)(i)To the extent that a
				State makes its certifications under subparagraph (A)(i) on the basis of
				information obtained pursuant to subparagraph (B)(ii)(I) or (II), the State
				shall regularly conduct random audits against relevant information obtained
				pursuant to subparagraph (B)(ii)(III).
									(ii)To the extent that a State makes its
				certifications under subparagraph (A)(ii) on the basis of information obtained
				pursuant to subparagraph (C)(ii)(I), the State shall regularly conduct random
				audits against relevant information obtained pursuant to subparagraph
				(C)(ii)(II).
									(E)(i)Notwithstanding any
				other provision of this paragraph—
										(I)for purposes of computing benefits in the
				case of an individual to whom clause (ii) applies, subparagraph (A) shall be
				applied by substituting the applicable percentage under clause (ii)(II) for
				50 percent; and
										(II)for purposes of computing benefits in
				the case of an individual to whom clause (iii) applies, subparagraph (A) shall
				be applied by substituting the applicable percentage under clause (iii)(II) for
				50 percent.
										(ii)(I)This clause applies in
				the case of any individual whose weekly wages at the time of separation
				(determined based on the amount most recently certified with respect to such
				individual under subparagraph (A)(i)) exceed the contribution and benefit base
				(as determined under section 230 of the Social Security Act) which is effective
				with respect to the year which includes the last day of the 52-week period on
				the basis of which weekly wages are computed.
										(II)The applicable percentage under this
				subclause is, with respect to any individual, the percentage obtained by
				subtracting from 50 percent the product of 2.5 times the lesser of the
				percentage by which the individual’s weekly wages at the time of separation (as
				described in subclause (I)) exceeds the contribution and benefit base (as so
				described) or 20 percent.
										(iii)(I)This clause applies in
				the case of any individual whose weekly wages from reemployment (determined
				based on the amount most recently certified with respect to such individual
				under subparagraph (A)(ii)) are less than 50 percent of the median of weekly
				wages within the individual’s State (determined in accordance with any
				regulations prescribed by the Secretary of Labor), except as provided in
				subclause (III).
										(II)The applicable percentage under this
				subclause is, with respect to any individual, the percentage equal to the sum
				of 50 percent plus one-quarter of the number of percentage points by which the
				individual’s weekly wages from reemployment (as described in subclause (I) and
				expressed as a percentage relative to the median of weekly wages within the
				individual’s State (as so described)) is less than 50 percent.
										(III)This clause shall not apply in the
				case of any individual who is subject to clause (ii).
										(F)Benefits under any program described
				in paragraph (1) shall be payable on at least a monthly basis.
								(3)An individual shall not be eligible
				for benefits under any program described in paragraph (1) unless such
				individual—
								(A)is
				separated from employment with an employer that employed such individual
				continuously for at least the 2-year period before the date of separation
				either—
									(i)involuntarily (other than for
				cause); or
									(ii)voluntarily under circumstances
				which would, by virtue of the terms of a collective bargaining agreement,
				satisfy the relevant State law requirements relating to the type of separation
				from employment that is required in order to be eligible for unemployment
				compensation;
									(B)is reemployed for substantially the
				same number of hours each pay period as at the time of separation; and
								(C)is not reemployed by the employer from
				which the individual was separated.
								(4)The benefits described in paragraph (2)
				shall not, in the case of any individual, be payable—
								(A)by virtue of any separation, beyond
				the date that occurs 2 years after the date of such separation; or
								(B)in an amount exceeding $10,000 for
				either year of the 2-year period that begins on the date of such
				separation.
								(5)For purposes of this
				subsection—
								(A)the term wages means all
				cash or cash equivalent remuneration (as defined by the Secretary of Labor) for
				employment, excluding any tips;
								(B)the term employment means
				any service performed within the United States for an employer by an individual
				who is a citizen of the United States or who is authorized to work in the
				United States; and the term United States, when used in this
				subparagraph in a geographical sense, includes the States, the District of
				Columbia, the Commonwealth of Puerto Rico, and the Virgin Islands;
								(C)the term employer
				includes each employer, as defined by the State law of the State concerned;
				and
								(D)the term pay period, with
				respect to an individual, means a period (of not more than 31 consecutive days)
				for which a payment of remuneration is ordinarily made to the individual by the
				person employing such individual.
								(6)Not later than December 31, 2008, the
				Secretary of Labor shall by regulation establish guidelines to provide for the
				uniform application of paragraph
				(3).
							.
				(b)Payments to
			 States
					(1)In
			 generalThere shall be paid
			 to each State which has a reemployment adjustment assistance program that (in
			 the judgment of the Secretary of Labor) meets the requirements of section
			 303(l) of the Social Security Act, as amended by subsection (a), an amount
			 equal to 100 percent of the benefits paid to individuals by such State under
			 such program.
					(2)Estimation,
			 frequency, etc. of amounts payableSums payable to any State
			 under this subsection shall be payable, either in advance or by way of
			 reimbursement (as determined by the Secretary of Labor), in such amounts as the
			 Secretary estimates the State will be entitled to receive under this subsection
			 for each calendar month, reduced or increased, as the case may be, by any
			 amount which the Secretary finds that the estimates of the Secretary for any
			 prior calendar month were greater or less than the amounts which should have
			 been paid to the State. Estimates shall be made on such basis as the Secretary
			 considers appropriate.
					(3)Certification
			 and payment of amountsThe Secretary of Labor shall, from time to
			 time, certify to the Secretary of the Treasury the sum payable to each State
			 under this subsection. The Secretary of the Treasury, prior to audit and
			 settlement by the Government Accountability Office, shall make payments to the
			 State in accordance with the certification from amounts available in the Wage
			 Insurance Trust Fund under section 9511 of the Internal Revenue Code of
			 1986.
					(4)Limitation on
			 use of amounts receivedMoney paid to a State under this
			 subsection may be used solely for the purpose of paying benefits described in
			 paragraph (1). Money so paid which is not used for such purpose shall be
			 returned, at the time specified by the Secretary of Labor, to the Treasury of
			 the United States and credited to the Wage Insurance Trust Fund.
					(5)State
			 definedFor purposes of this subsection, the term
			 State has the meaning given such term under section 205 of the
			 Federal-State Extended Unemployment Compensation Act of 1970.
					(6)Rule of
			 constructionNothing in this subsection shall prevent or limit
			 any distribution of amounts from the Wage Insurance Trust Fund for reasonable
			 costs associated with the implementation and operation of reemployment
			 adjustment assistance programs (as described in section 303(l) of the Social
			 Security Act) or for any other purpose (other than the payment of benefits)
			 allowable under section 9511 of the Internal Revenue Code of 1986.
					(c)Conforming
			 amendmentSection 303(a) of the Social Security Act (42 U.S.C.
			 503(a)) is amended—
					(1)by striking the
			 period at the end of paragraph (10) and inserting ; and;
			 and
					(2)by adding at the
			 end the following:
						
							(11)A reemployment
				adjustment assistance program that meets the requirements of subsection
				(l).
							.
					102.Administrative
			 costsSection 302(a) of the
			 Social Security Act (42 U.S.C. 502(a)) is amended by striking the period at the
			 end of the first sentence and inserting and 100 percent of so much of
			 the reasonable expenditures of the State as are attributable to the costs of
			 the implementation and operation of its reemployment adjustment assistance
			 program (as described in section 303(l))..
			103.Technical
			 assistanceThe Secretary of
			 Labor shall provide technical assistance and advice to assist the States in
			 implementing the reemployment adjustment assistance programs required under the
			 amendments made by this title.
			104.Reports to
			 Congress
				(a)Initial
			 reportNot later than 3 years
			 after the date of the enactment of this Act, the Secretary of Labor shall
			 submit to Congress a report on the operation and effectiveness of the
			 reemployment adjustment assistance programs required under the amendments made
			 by this title.
				(b)Annual
			 reportsNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of Labor shall submit to Congress the first of 5 annual
			 reports. Each such report shall include a detailed analysis of the
			 following:
					(1)The average annual
			 income from wages that individuals receiving reemployment adjustment assistance
			 from programs under section 303(l) of the Social Security Act (hereinafter
			 beneficiaries of the Worker Empowerment Act) earned in the 2
			 years prior to employment dislocation, and the average quarterly income of such
			 individuals in the 2 years following reemployment.
					(2)The average amount
			 of quarterly benefits provided to beneficiaries of the Worker Empowerment Act
			 from programs under section 303(l) of the Social Security Act, and the average
			 duration of those benefits.
					(3)The average duration of unemployment
			 experienced by beneficiaries of the Worker Empowerment Act before becoming
			 eligible for benefits described in paragraph (2).
					(4)Whether beneficiaries of the Worker
			 Empowerment Act accepted lower-wage employment that they would otherwise have
			 refused (if this Act had not been enacted), and whether such employment would
			 have been refused in the absence of the receipt of unemployment
			 compensation.
					(5)To what extent beneficiaries of the Worker
			 Empowerment Act displaced lower-skilled workers seeking the same job.
					(6)To what extent employers paid lower wages
			 than they would otherwise have because of the implementation of the
			 reemployment adjustment assistance programs described in section 303(l) of the
			 Social Security Act.
					105.Effective
			 dateNothing in this title or
			 in any amendment made by this title shall be considered to permit or require
			 the payment of reemployment adjustment assistance benefits—
				(1)based on any separation from employment
			 taking effect before January 1, 2009; or
				(2)to supplement
			 remuneration for employment performed in any pay period beginning before the
			 commencement date of the program under which such benefits would be
			 payable.
				IIWage
			 insurance contributions
			201.Wage insurance
			 contributions
				(a)In
			 generalSubtitle C of the Internal Revenue Code of 1986 (relating
			 to employment taxes) is amended by adding at the end the following new
			 chapter:
					
						26Wage Insurance
				Contributions
							
								Chapter 26—Wage Insurance Contributions
								Sec. 3601. Rate of tax.
							
							3601.Rate of
				tax
								(a)In
				generalIn addition to other
				taxes, there is hereby imposed on every employer an excise tax, with respect to
				having individuals in his employ, equal to 0.06 percent of the wages (as
				defined in section 3401(a)) paid by him with respect to employment.
								(b)LimitationThe amount of wages taken into account
				under subsection (a) with respect to an employee for a calendar year shall not
				exceed the contribution and benefit base (as determined under section 230 of
				the Social Security Act) which is effective with respect to such year.
								(c)Applicable
				rulesFor purposes of this chapter, rules similar to the rules of
				sections 3122, 3123, 3125, 3126, and 3127 shall
				apply.
								.
				(b)Establishment of
			 Wage Insurance Trust FundSubchapter A of chapter 98 of such Code
			 (relating to trust fund code) is amended by adding at the end the
			 following:
					
						9511.Wage Insurance
				Trust Fund
							(a)Creation of Trust
				FundThere is established in the Treasury of the United States a
				trust fund to be known as the Wage Insurance Trust Fund
				(referred to in this section as the Trust Fund), consisting of
				such amounts as may be appropriated or credited to the Trust Fund as provided
				in this section or section 9602(b).
							(b)Transfers to
				Trust FundThere is hereby appropriated to the Trust Fund an
				amount equivalent to the taxes received in the Treasury under section
				3601.
							(c)Distribution of
				amounts in Trust FundAmounts
				in the Trust Fund shall be available without further appropriation to make
				expenditures to carry out—
								(1)section 303(l),
				and so much of section 302(a), of the Social Security Act as relates to the
				implementation and operation of the program under such section 303(l),
				and
								(2)the
				Worker Empowerment Act.
								(d)Authority To
				borrow
								(1)In
				generalThere are authorized to be appropriated to the Trust
				Fund, as repayable advances, such sums as may be necessary to carry out the
				purposes of the Trust Fund.
								(2)Limitation on
				aggregate advancesThe maximum aggregate amount of repayable
				advances to the Trust Fund which is outstanding at any one time shall not
				exceed an amount equal to the amount which the Secretary estimates will be
				equal to the sum of the amounts appropriated to the Trust Fund under subsection
				(b) during the following 24 months.
								(3)Repayment of
				advances
									(A)In
				generalAdvances made to the Trust Fund shall be repaid, and
				interest on such advances shall be paid, to the general fund of the Treasury
				when the Secretary determines that moneys are available for such purposes in
				the Trust Fund. Any amount transferred as a repayment under this subsection
				shall be credited against, and shall operate to reduce, any balance of advances
				repayable under this subsection.
									(B)Rate of
				interestInterest on advances made to the Trust Fund shall
				be—
										(i)at
				a rate determined by the Secretary (as of the close of the calendar month
				preceding the month in which the advance is made) to be equal to the current
				average market yield on outstanding marketable obligations of the United States
				with remaining periods to maturity comparable to the anticipated period during
				which the advance will be outstanding, and
										(ii)compounded
				annually.
										.
				(c)Conforming
			 amendments
					(1)Section 6302(b) of
			 such Code is amended by inserting 26, after
			 21,.
					(2)Section 6513(c) of
			 such Code is amended by striking or 24 and inserting 24,
			 or 26.
					(3)Section 7507(d) of
			 such Code is amended is amended by striking chapter 21 or chapter
			 23 and inserting chapter 21, 23, or 26.
					(4)Section 7509 of
			 such Code by adding at the end the following new sentence: The preceding
			 sentence shall apply with respect to the tax imposed by chapter 26 in the same
			 manner as such sentence applies to the tax imposed with respect to chapter
			 21..
					(d)Clerical
			 amendments
					(1)The table of
			 chapters for subtitle C of such Code is amended by adding at the end the
			 following new item:
						
							
								Chapter 26. Wage Insurance
				Contributions.
							
							.
					(2)Conforming
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by adding at the end the following:
						
							
								Sec. 9511. Wage Insurance Trust
				Fund.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to wages
			 paid after December 31, 2007.
				
